       Case 2:21-cv-02571-ER Document 8 Filed 06/14/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SEAN WILLIAMS                    :
                                 :         CIVIL ACTION
             VS.                 :
                                 :         NO: 21-2571
CW TRANSPORT, LLC, et al         :

                                 ORDER


     AND NOW, on this 14th day of June, 2021, it is hereby

ORDERED the Stipulation of Counsel regarding the Transfer of

Venue to the Middle District of Pennsylvania (ECF #5) is

APPROVED. The Clerk of Court shall TRANSFER the above-captioned

matter to the Middle District of Pennsylvania forthwith.




     IT IS SO ORDERED.


                                                           __
                                 EDUARDO C. ROBRENO, J.
